Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 16, 2018 (this
“Amendment”), is entered into among Bottomline Technologies (de), Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below and as amended by this Amendment).

RECITALS

A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of December 9, 2016 (as
previously amended or modified, the “Credit Agreement”).

B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1. Amendments.

(a) The text “KEYBANK NATIONAL ASSOCIATION, REGIONS BANK and ROYAL BANK OF
CANADA, as Co-Documentation Agents” on the cover page of the Credit Agreement is
hereby amended to read as follows:

KEYBANK NATIONAL ASSOCIATION,

REGIONS BANK,

ROYAL BANK OF CANADA

and

SILICON VALLEY BANK,

as Co-Documentation Agents

(b) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Tier

   Consolidated
Net Leverage Ratio      Commitment
Fee     Letters of Credit     Eurocurrency
Rate Loans     Base Rate Loans  

1

     ³ 3.00 to 1.00        0.300 %      1.750 %      1.750 %      0.750 % 

2

    
< 3.00 to 1.00
but ³ 2.00 to 1.00  
       0.250 %      1.500 %      1.500 %      0.500 % 

3

    
< 2.00 to 1.00
but ³ 1.25 to 1.00
       0.200 %      1.250 %      1.250 %      0.250 % 

4

     < 1.25 to 1.00        0.175 %      1.125 %      1.125 %      0.125 % 

 

1



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.02(b), whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
First Amendment Effective Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2018 shall be determined
based upon Pricing Tier 4.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1.0%; provided
that if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time on the Rate Determination Date, for deposits in
the relevant currency with a term equivalent to such Interest Period;

(ii) in the case of a Eurocurrency Rate Loan denominated in Australian Dollars
the rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; and

 

2



--------------------------------------------------------------------------------

(iii) in the case of any other Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate , at about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Maturity Date” means July 16, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

(c) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

3



--------------------------------------------------------------------------------

“First Amendment Effective Date” means July 16, 2018.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

(d) The following sentence is hereby added to the end of Section 2.08(a) of the
Credit Agreement to read as follows:

To the extent that any calculation of interest or any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.

(e) Section 3.07 of the Credit Agreement is hereby renumbered Section 3.08, and
a new Section 3.07 is hereby added to the Credit Agreement to read as follows:

3.07 Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

4



--------------------------------------------------------------------------------

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f) A new clause (d) is hereby added to Section 5.12 of the Credit Agreement to
read as follows:

(d) The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

(g) In Section 6.02 of the Credit Agreement, (i) the “; and” at the end of
clause (f) is hereby amended to read “;”, (ii) the “.” at the end of clause
(g) is hereby amended to read “; and” and (iii) a new clause (h) is hereby added
to read as follows:

(h) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

 

5



--------------------------------------------------------------------------------

(h) The table in Section 7.11(a) of the Credit Agreement is hereby amended to
read as follows:

 

Calendar Year

   March 31      June 30      September 30      December 31  

2018

     N/A        3.75 to 1.0        3.75 to 1.0        3.75 to 1.0  

2019

     3.75 to 1.0        3.75 to 1.0        3.75 to 1.0        3.75 to 1.0  

2020

     3.75 to 1.0        3.50 to 1.0        3.50 to 1.0        3.50 to 1.0  

thereafter

     3.50 to 1.0        3.50 to 1.0        3.50 to 1.0        3.50 to 1.0  

(i) The final paragraph of Section 8.03 of the Credit Agreement is hereby
amended to read as follows:

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be (unless such Cash Management Bank or
Hedge Bank is the Administrative Agent or an Affiliate thereof). Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

(j) A new Section 9.12 is hereby added to Article IX of the Credit Agreement to
read as follows:

9.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

6



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

7



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

(k) The first proviso in Section 11.01 of the Credit Agreement is hereby amended
to read as follows:

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) only the consent of the
Borrower and the Lenders and L/C Issuer that have agreed to issue such Loans
and/or Letters of Credit, as applicable, in the applicable Alternative Currency
shall be necessary to amend the definition of “Eurocurrency Rate” to provide for
the addition of a replacement interest rate with respect to such Alternative
Currency, (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) Incremental Facility Amendments may be effected in accordance with
Section 2.16, (v) Extension Amendments may be effected in accordance with
Section 2.17, (vi) the Required Lenders shall determine whether or not to allow
a Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders and
(vii) the Administrative Agent and the Borrower may make amendments contemplated
by Section 3.07.

 

8



--------------------------------------------------------------------------------

(l) A new paragraph is hereby added to the end of Section 11.01 of the Credit
Agreement to read as follows:

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

(m) The phrase “acting solely for this purpose as an agent of the Borrower” in
Section 11.06(c) of the Credit Agreement is hereby amended to read “acting
solely for this purpose as a non-fiduciary agent of the Borrower”.

(n) Section 11.20 of the Credit Agreement is hereby amended to read as follows:

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(o) Schedule 2.01 of the Credit Agreement is hereby amended to read as attached
as Schedule 2.01 hereto.

 

9



--------------------------------------------------------------------------------

2. Effectiveness; Conditions Precedent. This Amendment shall be effective as of
the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance reasonably satisfactory to the
Administrative Agent.

(a) Execution and Delivery of Amendment. The Administrative Agent shall have
received copies of this Amendment duly executed by the Loan Parties, the Lenders
and the Administrative Agent.

(b) Opinion of Counsel. The Administrative Agent shall have received a favorable
opinion of counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance reasonably satisfactory to
the Administrative Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof, or a certification that no
change has been made to the Organization Documents since the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d) KYC Information.

(i) Upon the reasonable request of any Lender made at least ten days prior to
the date hereof, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the date hereof.

(ii) At least five days prior to the Closing Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to the Borrower.

(e) Lender Fees. The Borrower shall have paid to the Administrative Agent for
the account of each Lender the agreed amendment fees.

 

10



--------------------------------------------------------------------------------

(f) Fees and Expenses. The Borrower shall have paid all fees and expenses owed
by the Borrower to the Administrative Agent and the Arrangers including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent or either Arranger (directly to such counsel if requested
by the Administrative Agent or such Arranger) to the extent required to be
reimbursed by the Borrower hereunder and invoiced at least one Business Day
prior to or on the date hereof, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
date hereof (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent or either
Arranger).

3. Ratification of Credit Agreement. Each Loan Party acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents. This Amendment
is a Loan Document.

4. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it.

5. Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection therewith, are true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it is true and correct) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it was true and correct) as of such earlier date,
(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default and (c) as of the date hereof, the information included in the
Beneficial Ownership Certification (if required) is true and correct in all
respects.

6. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

 

11



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

8. Lender Representations and Covenants. Each Lender party hereto represents and
warrants that, after giving effect to this Amendment, the representations and
warranties of such Lender set forth in the Credit Agreement (as amended hereby)
are true and correct as of the date of this Amendment. Each Lender party hereto
hereby agrees to comply with the covenants applicable to such Lender set forth
in the Credit Agreement (as amended hereby).

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:    

BOTTOMLINE TECHNOLOGIES (DE), INC.,

a Delaware corporation

      By:   /s/ Eric K. Morgan       Name:   Eric K. Morgan       Title:  
Executive Vice President and Global Controller GUARANTORS:     FLEET STREET (US)
CORP.,     a Delaware corporation     By:   /s/ Eric K. Morgan     Name:   Eric
K. Morgan     Title:   Secretary and Treasurer    

OPTIO SOFTWARE, LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary
and Treasurer    

LAS SERVICES LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary
and Treasurer    

ALLEGIENT SYSTEMS LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary
and Treasurer

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

   

CREATE!FORM INTERNATIONAL, LLC,

a Delaware limited liability company

      By:   /s/ Eric K. Morgan       Name:   Eric K. Morgan       Title:  
Secretary and Treasurer    

RATIONAL, LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary  
 

ANDERA, LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary  
 

LAS HOLDINGS LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary
and Treasurer    

VISIBILITY LLC,

a Delaware limited liability company

    By:   /s/ Eric K. Morgan     Name:   Eric K. Morgan     Title:   Secretary
and Treasurer

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE    

BANK OF AMERICA, N.A.,

AGENT:    

as Administrative Agent

     

By:

 

/s/ Bridgett J. Manduk Mowry

      Name:  

Bridgett J. Manduk Mowry

      Title:  

Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

      By:   /s/ Robert C. Megan       Name:   Robert C. Megan       Title:  
Senior Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:   /s/ Patricia F. Grieve Name:   Patricia F. Grieve Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:   /s/ Bruce Rudolph Name:   Bruce Rudolph Title:   Director

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ J. Christian Gutierrez Name:   J. Christian Gutierrez Title:  
AUTHORIZED SIGNATORY

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ David A. Wild Name:   David A. Wild Title:   Senior Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:   /s/ Frank Groccia Name:   Frank Groccia Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Joanna London Name:   Joanna London Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:   /s/ Jared Shaner Name:   Jared Shaner Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT

BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------

Schedule 2.01

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Commitment      Applicable Percentage of
Revolving Commitment  

Bank of America, N.A.

   $ 50,000,000.00        16.666666667 % 

Citizens Bank, N.A.

   $ 50,000,000.00        16.666666667 % 

KeyBank National Association

   $ 40,000,000.00        13.333333333 % 

Silicon Valley Bank

   $ 40,000,000.00        13.333333333 % 

Regions Bank

   $ 35,000,000.00        11.666666667 % 

Royal Bank of Canada

   $ 35,000,000.00        11.666666667 % 

HSBC Bank USA, National Association

   $ 30,000,000.00        10.000000000 % 

The Huntington National Bank

   $ 20,000,000.00        6.666666666 % 

TOTAL

   $ 300,000,000.00        100.000000000 % 